Citation Nr: 9908990	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-28 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back injury.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to May 1965.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that new and material evidence adequate to reopen the claim 
for service connection for a back injury had not been 
submitted.  


FINDINGS OF FACT

1. Entitlement to service connection for a back injury was 
denied in a rating decision dated in March 1993; no appeal 
was perfected therefrom.

2. Evidence the veteran has submitted since the RO's March 
1993 rating decision consists of 1996-1997 VA outpatient 
records, personal statements from the veteran, and a lay 
statement from the veteran's wife.  


CONCLUSION OF LAW

1. Evidence received since the RO's March 1993 rating 
decision that denied service connection for a back injury is 
not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

2. The March 1993 rating decision that denied service 
connection for the veteran's back injury is final and the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Pertinent Law and Regulations

In cases where a claim previously has been disallowed, the 
Secretary shall reopen the claim based upon presentation of 
new and material evidence that relates directly and 
substantially to the specific matter under consideration.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156, 3.104, 
20.1103; see also Thompson v. Derwinski, 1 Vet. App. 251, 
253, (1991).  Unless the Board finds that the appellant has 
submitted new and material evidence, it does not have 
jurisdiction to reopen a previously adjudicated claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it can determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The test for whether evidence 
is "material" turns on whether the evidence is so 
significant that it must be considered to fairly decide the 
claim.  38 C.F.R. § 3.156(a).

When a claim to reopen is filed, the Court requires the 
application of a two-step analysis.  38 U.S.C.A. §§ 5108, 
7105(c); see also Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board determines whether the veteran has 
submitted "new and material" evidence.  Id.  Second, upon 
finding that the veteran indeed has produced new and material 
evidence, the claim will be reopened and the Board will 
evaluate the case in light of the whole record.  Id.

For the sole purpose of determining whether the claim should 
be reopened, credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The claim does not 
need to be conclusive; however, the veteran's allegations 
must be supported by credible and competent evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

II. Factual Background

The veteran's service medical records are of record and are 
silent for any complaints, findings, or diagnoses related to 
back problems.  An enlistment examination indicates that all 
findings were normal and a separation examination in April 
1966 is negative for any information related to the veteran's 
claimed back problems.  Further, there is no evidence of 
record that the veteran had any injury to the back during his 
period of service.  

Post-service records include VA outpatient records for 
treatment rendered from 1978 to 1994 for disorders unrelated 
to the veteran's back problems.  Also of record is a VA 
outpatient record dated in June 1996 for complaints of low 
back pain and spasms.  In that record, the veteran reported 
an inservice injury to his back during a parachute jump.  A 
diagnostic assessment of acute musculoskeletal pain was 
noted.  Other 1996 to 1997 VA outpatient records are devoid 
of any complaints or findings related to the veteran's back 
disorder.

A lay statement from the veteran's mother submitted in July 
1996 discloses that the veteran complained of back pain after 
he separated from service.  The veteran's mother states that 
she took him for treatment and x-ray studies to a VA 
hospital.  

III.	Analysis

As a preliminary matter, the Board has jurisdiction over the 
merits of a claim if new and material evidence has been 
presented sufficient to reopen that claim.  Barnett v. Brown, 
83 F.3d 1380, 1383.  As stated above, in claims to reopen a 
previously denied claim, the Board must determine whether the 
veteran has presented new and material evidence since the 
final disallowance.  See Manio v. Derwinski, 1 Vet. App. at 
145.  Based upon submission of new and material evidence that 
relates directly and substantially to the specific matter for 
determination, the claim will be reopened for review.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156, 3.104, 
20.1103.

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, upon review of all the evidence of record currently 
before the Board for consideration, the Board finds that the 
veteran in this case has not submitted evidence that is new 
and material to his current claim of entitlement to service 
connection for a back injury.  

Specifically, as stated above, the veteran's service 
connection claim for a back injury was denied in a March 1993 
rating decision.  At that time, the RO considered the 
veteran's service medical records that included a discharge 
examination and physical examination of the spine, all of 
which were normal with respect to the veteran's back.  The 
medical history given by the veteran at that time made no 
reference to back problems, chronic back pain, or any injury 
related to the back.  Further, although the veteran had 
indicated on his original claim that he had been treated in 
1966 for a back injury, there is no record of such treatment 
included in the service medical records or associated with 
the claims folder in general.

However, the Board acknowledges that since the March 1993 
rating decision, the veteran has submitted additional 
evidence in support of his claim.  Specifically, the veteran 
provided evidence of VA outpatient treatment from 1978 to 
1997 for various disorders, including low back pain.  
Nonetheless, among the 19 years of clinical records, only a 
1996 record relates directly to complaints of back pain.  
Although the veteran reports an inservice injury by way of 
history, there is no further relationship noted between the 
veteran's complaints of low back pain and his period of 
service.  Additionally, the veteran submitted personal 
statements attesting to his back injury and its relationship 
to service.  Thus, in this regard, the veteran has submitted 
additional material in support of his service connection 
claim.

Furthermore, the Board does acknowledge here that the 1996 VA 
outpatient treatment record noting complaints of low back 
pain is new to the record, to the extent that it was not part 
of the claims file when the RO adjudicated the veteran's 
service connection claim.  Moreover, the Board also 
recognizes that the veteran's personal statement and the lay 
testimony provided by his mother in 1996 are noted to be new 
to the record, in the sense that they previously were not 
part of the veteran's claims file.  Nonetheless, neither the 
medical record nor the personal statements impart any 
material evidence that bears directly and substantially on 
his current service connection claim.  Pursuant to VA law, 
the veteran must provide evidence that is probative and 
determinative of the current issue in order to reopen a 
previously denied claim.  38 C.F.R. § 3.156(a).  In this 
particular case, the veteran did not submit evidence that 
relates directly and substantially to his claim of 
entitlement to service connection for a back injury.  Id.  
Although the Board presumes the veteran's assertions and his 
mother statements regarding his back injury to be credible, 
their own statements, in and of themselves, are not 
sufficient to reopen the veteran's service connection claim.  
Tirpak v. Derwinski, 2 Vet. App. at 611.

Therefore, while some of the evidence submitted since the 
March 1993 rating decision arguably, is new, in that it was 
not of record previously, it is not relevant and probative of 
the issue at hand.  That is, the evidence does not bear 
directly and substantially on whether the veteran's post-
service back disability is related to his period of service.  
Accordingly, the evidence that the veteran submitted in an 
attempt to reopen his claim for service connection for a back 
injury is not new and material, and as such, is insufficient 
to reopen the service connection claim.


ORDER

New and material evidence has not been submitted in support 
of the veteran's claim of entitlement to service connection 
for a back injury.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


